 


110 HRES 851 EH: Honoring local and State first responders, and the citizens of the Pacific Northwest in facing the severe winter storm of December 2 and 3, 2007.
U.S. House of Representatives
2007-12-17
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
IV 
110th CONGRESS 
1st Session 
H. RES. 851 
In the House of Representatives, U. S.,

December 17, 2007
 
RESOLUTION 
Honoring local and State first responders, and the citizens of the Pacific Northwest in facing the severe winter storm of December 2 and 3, 2007. 
 
 
Whereas on December 2 and 3, 2007, a storm with winds exceeding 120 miles per hour struck Oregon and Washington, toppled trees, felled power lines, and destroyed homes and businesses; 
Whereas more than ten inches of rain fell in 24 hours, inundating parts of Oregon and Washington, causing rivers to overflow, flooding homes, schools, businesses, and roads; 
Whereas the combination of hurricane-force winds and torrential rains caused devastating damage that isolated towns, left citizens without housing, transportation, communications, water, heat, or electricity; 
Whereas local and State emergency personnel responded heroically and without hesitation to aid in rescue, recovery, and assistance efforts; 
Whereas the Oregon and Washington National Guard and the U.S. Coast Guard rescued hundreds of individuals trapped in or on their homes by rising water; 
Whereas the people of Oregon and Washington rose to become extraordinary citizens by helping each other, opening their homes, schools, churches, and businesses to shelter their neighbors; 
Whereas amateur radio operators performed vital communication duties in assisting first responders; 
Whereas the National Weather Service forecasts helped avert even greater casualties and damage; 
Whereas people have perished in the storm; 
Whereas homes, businesses, schools, and roads have been closed; 
Whereas many long-term effects of the storm are still unknown; and 
Whereas thousands of people of the Pacific Northwest are without power, water, or road access: Now, therefore, be it  
 
That the House of Representatives— 
(1)honors the citizens of the Pacific Northwest for their courage in facing the storm and efforts in helping their neighbors in a time of great need; 
(2)honors the National Weather Service, State and local police officers, fire fighters, local rescue personnel, other first responders, and amateur radio operators for their efforts in the face of the severe storm; 
(3)extends its thoughts and prayers to those whose lives have been devastated, and who have lost their housing, transportation, communications, water, heat, or electricity; and 
(4)extends its profound and deepest sympathies to the families and friends of those who perished. 
 
Lorraine C. Miller,Clerk.
